Title: From James Madison to Isaac Hite, 24 November 1801
From: Madison, James
To: Hite, Isaac


Dear SirWashington Novr. 24. 1801.
Mr. Shields has been so good as to call & let me know that he left you & my sister well last week, and to give me an opportunity of saying that we are well as usual also. I have not lost ground in point of health since my return to this place, but do not find it yet as firm as I hope time & temperance may render it. Mr. Shields is possessed of a hand bill containing the official certainty of peace between G. B. & France. It arrived last evening very unexpectedly. No particulars are known beyond those stated from the London papers. I recd. some time since a civil letter from Docr. Rose, informing me that his removal to Amherst with my sister had been decided on, that he had made the same communication to you, & requesting that I would prepare my mother for the event. The task is so delicate, & at this distance so difficult that I am at a loss how to co-operate in it. I have thought it best to forbear all attempts till the crisis should be over with my sister Rose. Perhaps you & my sister will have more in your power, by communications with the family than I have. Indeed I should imagine that all that can be done towards preparing my mother’s mind for the Trial could best be done by the Docr. & Fanny through Miss B. & Nelly, as far as no direct means could be used by themselves. From circumstances as well as from the peremptory manner in which the Dcr. speaks of his intention it can hardly be doubted that he is in earnest & will be inflexible. I presume he has given you notice that he means to take his legal rights under the will of my father, and abandon all claims under the informal papers. Dolly does not know of my having this opportunity, & therefore can not join as I am sure she would wish in the affectionate assurances to my sister & your self, which I beg you both to accept. Truly yours
James Ma⟨dison⟩
 

   RC (InHi: English Collection, Hite-Bowman Papers). Postmarked Washington, 6 Dec.


   Letter not found.


   JM’s sister Frances Taylor Madison Rose was about to give birth to her first child, Hugh Francis (Hugh Montgomery-Massingberd, ed., Burke’s Presidential Families of the United States of America [London, 1975], p. 142).


   The Roses were dissatisfied with William Madison’s administration of his father’s will, partly because as executor he had delayed the division of undevised personal property in the estate pending chancery proceedings, but more particularly because he refused to abide by his father’s intent to bequeath to Frances Rose lands that had been originally willed to the deceased Ambrose Madison. The Roses admitted that the memorandums or “informal papers” James Madison, Sr., left expressing his intent in this matter after writing his 1787 will were not legally binding, but they appear to have had the support of several members of the family, and at some time they also exchanged deeds with JM and his two other sisters and their spouses to that effect. William Madison, however, countered with the claim that he was entitled to one-fifth of the lapsed bequest that his father had made to his deceased brother Ambrose. The Roses therefore attempted to solve the dispute by litigation, insisting that William Madison could not claim any part of the lands intended for Frances Rose unless he was also prepared to submit to the law of hotchpot the lands, money, and tobacco that James Madison, Sr., had advanced to him before his death, some of which had not been conveyed by legal deeds. This William Madison refused to do (Robert Taylor to JM, 24 Oct. 1801, and n. 2; bill of complaint, 8 Aug. 1805, answer of William Madison, 5 Feb. 1806, in Hite v. Madison Papers [Madison County, Virginia, Circuit Court Records]).

